Citation Nr: 0639910	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.P.




INTRODUCTION

The appellant served on active duty from November 1965 to 
August 1968.  He is a Vietnam combat veteran who received the 
Bronze Star Medal and several other service awards.

This matter comes before the Board of Veterans' Appeals 
(Board) from an appeal of the August 2004 rating decision 
(PTSD) of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which granted service 
connection for PTSD and assigned a disability rating of 50 
percent, effective August 11, 2003.  

The veteran testified before the undersigned at a Travel 
Board hearing in April 2006.  A transcript of this hearing 
has been associated with the claims folder.   

The veteran's accredited representative has also raised the 
issue of entitlement to a total disability rating based on 
individual unemployability.  This issue, however, is not 
currently developed or certified for appellate review, and is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is shown to be manifested by a disability 
picture that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas due to 
symptoms such as difficulty in adapting to stressful 
circumstances; suicidal ideation; and the inability to 
establish and maintain effective relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 70 percent, but no more, for the service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.130 including Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. VA, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

The veteran filed his initial claim for benefits for PTSD in 
August 2003.  In a subsequent September 2003 letter, the RO 
advised the veteran of the type of evidence necessary to 
substantiate a claim for service connection for PTSD, and of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA. 

The Board notes that the September 2003 letter did not advise 
the veteran as to the type of evidence necessary to 
substantiate the disability rating and effective date 
elements of his claim.  However, following the award of 
service connection, in a subsequent August 2005 letter, the 
veteran was told of the requirements to establish entitlement 
to an increased evaluation for his PTSD.  He was again 
advised of his and VA's respective duties, and he was also 
asked to identify any other information or evidence that he 
believed to be relevant to the claim.  The claim for a higher 
initial disability rating was subsequently readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in November 
2005.

Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As will be 
discussed in greater detail below, the Board finds that an 
increased rating of 70 percent is warranted for the veteran's 
PTSD from August 11, 2003, which is the date of receipt of 
his original claim for service connection.  Thus, the Board 
is awarding the 70 percent rating from the earliest effective 
date possible available under the applicable law and 
regulations.  As the Board further concludes that the 
preponderance of the evidence is against granting a 100 
percent rating, any questions as to the appropriate effective 
date to be assigned for such an award are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  In this 
regard, the Board notes that the RO has obtained the 
veteran's service medical records and all relevant VA 
treatment records.  The veteran has not identified any 
pertinent records outstanding.  He was afforded a VA 
examination prior to the September 2004 rating decision as 
well as a subsequent VA medical evaluation at VAMC 
Albuquerque in October 2005.  As noted above, he was provided 
a hearing before a Veterans Law Judge in April 2006 in 
Albuquerque, New Mexico.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II. Increased Rating (PTSD)

The veteran is seeking a higher disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

The criteria of Diagnostic Code (DC) 9411 for each level of 
disability in excess of 30 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 31 to 40 is indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41 to 
50 is illustrative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51 to 60 is illustrative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning. 

Having reviewed the complete record, the Board finds that the 
veteran's symptomatology is shown to more closely approximate 
the rating criteria supporting the assignment of a 70 percent 
evaluation under 38 C.F.R. § 4.130, DC 9411. 

In this regard, the Board notes that the veteran was first 
evaluated for PTSD in an August 2004 VA examination.  In the 
report of that examination, it was noted that the veteran had 
reported experiencing longstanding mood problems and other 
symptoms since his service in Vietnam, in the late 1960s.  He 
described periods of depression, anxiety, and irritability, 
which have been almost continuous over these years.  He also 
reported intrusive traumatic memories from combat in Vietnam, 
and described survivor guilt, saying "I often wonder why I 
came back and not others."  He also complained of insomnia 
every night and described only being able to sleep three to 
four hours per night.  He described both initial and middle 
insomnia.  The veteran also reported frequent nightmares of 
combat in Vietnam.  

During the examination, the veteran described himself as 
often trying to avoid people and having longstanding problems 
in relationships with others.  It was noted that he was 
divorced and that he blamed the divorce largely on himself 
because of the effect that his mood problems had on others.  
He also mentioned that even his daughter had a hard time 
getting along with him and tended to avoid him.  He reported 
isolating himself as much as he can in his house when he was 
not at work.  He explained that he avoided, as much as 
possible, even routine shopping chores, because he wanted to 
avoid other people.  The veteran reported that he had been 
employed for the city doing yard work for 30 years, but that 
he had retired because of a heart problem.  He indicated that 
he had been able to get along with customers, but did have 
difficulty with coworkers.  

Based on the aforementioned findings, the August 2004 VA 
examiner noted a diagnosis of chronic PTSD, and assigned a 
GAF score of 40.

Subsequent VA clinical records reveal that the veteran was 
treated for a variety of problems throughout 2005, including 
PTSD.  These records contain several references to the 
veteran having "severe" PTSD, and various manifestations 
are noted, including depression, anxiety, intrusive thoughts, 
nightmares, and flashbacks.  In a January 2005 clinical 
record, it was noted that the veteran had worked as a 
landscaper for 30 years, and that he was currently retired 
and living off pension from the city of Albuquerque.

In the report of an October 2005 VA examination, it was noted 
that the veteran's PTSD was manifested by persistent re-
experiencing of traumatic events, as demonstrated by his 
recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions; recurrent 
distressing dreams of the event; acting or feeling as if the 
traumatic event were recurring; and intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event.

The VA examiner also noted that the veteran experienced 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness, as demonstrated by 
efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; efforts to avoid activities, 
places or people that arouse recollections of the trauma; an 
inability to recall an important aspect of the trauma; 
markedly diminished interest or participation in significant 
activities; feelings of detachment or estrangement from 
others; restricted range of effect (e.g., unable to have 
loving feelings); and a sense of a foreshortened future 
(e.g., does not expect to have a career, marriage, children, 
or normal life span).

The examiner further noted that the veteran experienced 
persistent symptoms of increased arousal, as demonstrated by 
difficulty falling or staying asleep; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance; 
and exaggerated startle response.  The examiner also 
indicated that the veteran's thought process was positive for 
suicidal and homicidal ideation, but that he did not exhibit 
inappropriate behavior.

In April 2006, the veteran testified at a personal hearing 
before the undersigned.  During that hearing, the veteran's 
accredited representative asserted that the veteran was 
unable to work due to his PTSD.  In support of this 
contention, the representative submitted a March 2006 letter 
signed by a VA psychiatrist in which it was noted that the 
veteran is unable to pursue gainful employment as a result of 
his PTSD.  

During this hearing, the veteran reiterated that he had 
stopped working in 2001 due to a heart attack, which had 
rendered him unable to work.  Also present at the hearing was 
a friend of the veteran's, A.P., who reported that the 
veteran was frequently suicidal and often lost his temper.  
She also described witnessing flashbacks and anger outbursts.

In light of the aforementioned evidence, the Board finds 
that, since August 2003, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in the areas of family relations, judgment and 
mood.  These symptoms reflected in these areas include near-
continuous depression, impaired impulse control, difficulty 
established to stressful circumstances, and an inability to 
establish and maintain effective relationships.  Such a 
degree of symptomatology supports a grant of 70 percent under 
the criteria of DC 9411.  To these deficiencies must also be 
added: suicidal ideation as noted during his most recent VA 
examination; his inability to sleep and his related 
disturbing dreams; frightening visions of combat; difficulty 
concentrating; hypervigilance; and exaggerated startle 
response.

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent.   For example, the 
veteran's PTSD has not been shown to be manifested by 
intermittently illogical, obscure, or irrelevant speech, 
spatial disorientation or neglect of personal appearance and 
hygiene. 

However, the Board finds that the aforementioned 
manifestations of his PTSD, which include near-continuous 
depression, impaired impulse, difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships, more nearly approximates the 
criteria for a 70 percent rating under DC 9411.  38 C.F.R. § 
4.7.

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD at any time since 
August 11, 2003.  However, repeated VA examination has shown 
him to be oriented to time, place and person, and there is no 
indication that he experiences problems with personal 
hygiene.

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, an inability to establish and 
maintain effective relationships is already contemplated by a 
70 percent rating.  There is no indication that he has 
displayed grossly inappropriate behavior, an inability to 
perform the activities of daily living, or that he is in 
persistent danger of hurting himself or others.  Although the 
veteran experiences flashbacks have been described as 
including a sense that he is reliving the experience, there 
is no evidence that his PTSD has ever been manifested by 
hallucinations or delusions.

During the April 2006 hearing, the veteran's representative 
asserted that a 100 percent rating is warranted for the 
veteran's PTSD because it caused him to be unemployable.  To 
the extent that the representative is seeking a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16, this matter is not currently on appeal and 
has been referred to the RO in the Introduction.

To the extent that the representative is asserting that the 
veteran's unemployability supports the assignment of a 100 
percent rating under DC 9411, as noted above, the veteran's 
PTSD is not manifested by any of the specific symptomatology 
set forth under DC 9411 for a 100 percent rating.  
Furthermore, the veteran specifically reported during both 
his VA examinations and his April 2006 personal hearing that 
he retired due to a heart disability.  Both the August 2004 
and October 2005 VA examiners discussed the fact that the 
veteran experienced significant social impairment, but 
neither examiner found that the veteran's PTSD resulted in 
total occupational impairment.

Furthermore, the Board finds the reports of the August 2004 
and October 2005 VA examiners to be more probative on this 
matter than the March 2006 report in which the another VA 
psychiatrist indicated that the veteran's PTSD prevented him 
from working.  The Board notes that this psychiatrist did not 
discuss the veteran's physical health problems, which were 
specifically noted during both VA examinations as the cause 
of the veteran's retirement.  That psychiatrist described the 
most serious manifestations of the veteran's PTSD, and 
explained how they result in severe social impairment.  
However, the psychiatrist offered no similar rationale for 
his finding that the veteran could not pursue employment, and 
the examiner did not reconcile his conclusion with the 
veteran's own report that his difficulties in getting along 
with others did not interfere with his ability to interact 
with customers.

The Board is cognizant that the initial VA examiner assigned 
a GAF score of only 40 percent, which is indicative of major 
impairment in several areas.  However, the text of that 
report demonstrates that the veteran's primary impairment 
lies in social functioning, and the Board believes that a 70 
percent evaluation already contemplates major impairment in 
social functioning.

In view of the foregoing, the Board finds that the evidence 
does not support the assignment of a 100 percent rating under 
DC 9411 at any time since August 2003.  See Fenderson, supra.

The Board has also considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the  regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006) ; Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the 
veteran continues to receive medication related to his 
chronic sleep disorder and other symptoms of PTSD, the 
evidence does not show a history of frequent hospitalizations 
due to his PTSD, and the veteran's PTSD has not been shown to 
cause marked interference with employment.  Although it is 
well-established in the record that the veteran's PTSD does 
cause significant difficulty in getting along with others, 
the veteran has repeatedly indicated that he was able to 
maintain consistent employment for 30 years until his 
physical health problems caused his retirement in 2001, and 
he specifically reported that he did not have problems 
getting along with customers while working.  Therefore, the 
Board finds that no evidence has been presented as to render 
impractical the application of the regular scheduler 
standards, and, thus, the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

In summary, the Board concludes that a 70 percent schedular 
rating, but no more, is warranted for the veteran's PTSD 
beginning on August 11, 2003.  To this extent, the benefit 
sought on appeal is granted.


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted, subject to controlling regulations 
applicable to the provision of monetary benefits.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


